 
Exhibit 10.2
NOTE CONVERSION AND AMENDMENT AGREEMENT
 
This NOTE CONVERSION AND AMENDMENT AGREEMENT (this “Agreement”), as of September
2, 2011 (the “Amendment Date”), is made by and among GENTA INCORPORATED, a
Delaware corporation (the “Company”), and the undersigned parties whose names
are set forth on Exhibit A attached hereto (each a “Holder” and collectively the
“Holders”).
 
WHEREAS, the Company previously issued certain Senior Secured Convertible Notes
due September 4, 2011 and April 2, 2012, Unsecured Subordinated Convertible
Promissory Notes due September 4, 2011 and 2010 Notes (as defined below and
collectively, the “Existing Notes”);
 
WHEREAS, the Company desires to raise up to $12,700,000 through the private
placement of securities consisting of senior secured convertible promissory
notes (the “Notes”), senior secured cash collateralized convertible promissory
notes (the “Collateralized Notes”, and together with the Notes, the “2011
Notes”) and warrants to purchase an additional amount of Notes pursuant to the
terms of that certain Securities Purchase Agreement dated September 2, 2011 by
and among the Company and the purchasers whose names are set forth on Exhibit A
thereto (the “Securities Purchase Agreement”);
 
WHEREAS, the undersigned Holders that are holders of the Existing Notes have
agreed to amend certain provisions of the Existing Notes as set forth below;
 
WHEREAS, the undersigned Holders represent the required threshold to amend the
provisions of each of the April 2012 Notes, the September 2011 Notes and the
2010 Notes;
 
WHEREAS, each undersigned Holder of the June 2008 Notes desires to amend the
provisions of such Holder’s June 2008 Notes in accordance herewith;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.    Definitions.  Capitalized terms used herein and not defined shall have the
meanings set forth in the Securities Purchase Agreement.  For the purposes
hereof, the following terms shall have the following meanings:
 
 (a)           “2010 Notes” means the Company’s 12% Senior Unsecured Convertible
Promissory B Notes issued pursuant to that certain Securities Purchase Agreement
dated as of March 5, 2010 (the “March 2010 Purchase Agreement”) (the “B Notes”),
the Company’s 12% Senior Unsecured Convertible Promissory C Notes issued
pursuant to the March 2010 Purchase Agreement (the “C Notes”), the Company’s 12%
Senior Secured Convertible Promissory D Notes issued pursuant to the March 2010
Purchase Agreement (the “D Notes”) and the Company’s 12% Senior Unsecured
Convertible Promissory E Notes issued pursuant to the March 2010 Purchase
Agreement (the “E Notes”).
 
 
1

--------------------------------------------------------------------------------

 
 (b)           “June 2008 Notes” means the Company’s 15% Senior Secured
Convertible Promissory Notes due September 4, 2011, as amended.
 
 (c)           “April 2012 Notes” means the Company’s 8% Senior Secured
Convertible Promissory Notes due April 2, 2012, as amended.
 
 (d)           “September 2011 Notes” means the Company’s 8% Unsecured
Subordinated Convertible Promissory Notes due September 4, 2011, as amended.
 
 (e)           “Common Stock” means the common stock of the Company, par value
$0.001 per share.
 
 (f)           “Effective Date” means the date and time of the Closing (as
defined in the Securities Purchase Agreement).
 
2.    Conversion of Outstanding Notes.
 
 (a)           On September 6, 2011 (the “Initial Conversion Date”), each Holder
that is a party hereto agrees to convert an amount of such Holder’s principal
amount of Existing Notes that will result in such holder beneficially owning
9.999% of the Company’s Common Stock (such percentage to be based on the number
of shares of Common Stock outstanding prior to any conversions contemplated by
this section 2(a)) following such conversion (the “Initial Conversion Amount”),
subject to the any conversion limitations set forth in each such Existing Note,
and agrees to deliver on such date a notice of conversion pursuant to each such
Existing Note being converted (with such Holder able to select which Existing
Notes shall be converted pursuant to this section), which notice of conversion
shall be irrevocable.
 
 (b)           On September 7, 2011 (the “Second Conversion Date”), each Holder
that is a party hereto agrees to convert an amount of such Holder’s principal
amount of Existing Notes that will result in such holder beneficially owning
9.999% of the Company’s Common Stock (such percentage to be based on the number
of shares of Common Stock outstanding prior to any conversions contemplated by
this section 2(b)) following such conversion (the “Second Conversion Amount”),
subject to the any conversion limitations set forth in each such Existing Note,
and agrees to deliver on such date a notice of conversion pursuant to each such
Existing Note being converted (with such Holder able to select which Existing
Notes shall be converted pursuant to this section), which notice of conversion
shall be irrevocable.
 
 (c)           On September 8, 2011 (the “Third Conversion Date”), each Holder
that is a party hereto agrees to convert an amount of such Holder’s principal
amount of Existing Notes that will result in such holder beneficially owning
9.999% of the Company’s Common Stock (such percentage to be based on the number
of shares of Common Stock outstanding prior to any conversions contemplated by
this section 2(c)) following such conversion (the “Third Conversion Amount”),
subject to the any conversion limitations set forth in each such Existing Note,
and agrees to deliver on such date a notice of conversion pursuant to each such
Existing Note being converted (with such Holder able to select which Existing
Notes shall be converted pursuant to this section), which notice of conversion
shall be irrevocable.
 
 
2

--------------------------------------------------------------------------------

 
 (d)           Each Holder agrees not to sell, assign or transfer any shares of
Common Stock then held by such Holder, including, without limitation, any of the
shares of Common Stock received upon conversion of their Existing Notes in
accordance with Sections 2(a), 2(b) and 2(c) above, or any interest thereon,
during the period beginning on the Initial Conversion Date and ending at 11:59
pm Eastern Time on September 9, 2011
 
3.    Amendment to the June 2008 Notes.
 
 (a)           The Company and each undersigned Holder of the currently
outstanding June 2008 Notes hereby amend the Maturity Date (as defined in the
June 2008 Note) of each such Holder’s June 2008 Notes to (i) an initial date of
September 9, 2011, and then (ii) upon the Closing of the transactions
contemplated by the Securities Purchase Agreement, the date that is two years
from the Effective Date.
 
 (b)           The undersigned Holder of the currently outstanding June 2008
Notes consent to, and acknowledge that, upon the Effective Date, the 2011 Notes
will be senior in all respects, and the payment of the June 2008 Notes shall be
subordinate and subject in right of payment to the prior payment in full of the
2011 Notes.
 
 (c)           In consideration of the consents and amendments set forth in
Section 2(a) and 2(b), promptly following the Effective Date, the Company shall
issue to each of the holders of currently outstanding June 2008 Notes who is a
party hereto, a warrant to purchase shares of Common Stock, substantially in the
form attached hereto as Exhibit B (the “Warrants”), at an exercise price equal
to the Conversion Price (as defined in the 2011 Notes), subject to certain
conversion price adjustments.  Each such Warrant shall be exercisable for a
number of shares of Common Stock equal to one hundred percent (100%) of the
number of shares of Common Stock that would be issuable if such holder converted
all of the outstanding principal and interest underlying all of such holder’s
June 2008 Notes on the Effective Date, after giving effect to the transactions
contemplated by the Transaction Documents (as defined in the Securities Purchase
Agreement) (without regard to any restriction on conversion contained herein or
in the June 2008 Notes) and otherwise on the terms of such Warrant.
 
4.    Amendment to the September 2011 Notes.
 
 (a)           The Company and the undersigned Holders, representing the
required threshold to amend the provisions of the currently outstanding
September 2011 Notes, hereby amend each September 2011 Note to change the
Maturity Date (as defined in the September 2011 Notes) of each such September
2011 Note to (i) an initial date of September 9, 2011, and then (ii) upon the
Closing of the transactions contemplated by the Securities Purchase Agreement,
the date that is two years from the Effective Date.
 
 (b)           The undersigned Holders, representing the required threshold to
amend the provisions of the currently outstanding September 2011 Notes, hereby
consent to, and acknowledge that, upon the Effective Date, the 2011 Notes will
be senior in all respects, and the payment of the September 2011 Notes shall be
subordinate and subject in right of payment to the prior payment in full of the
2011 Notes.
 
 
3

--------------------------------------------------------------------------------

 
 (c)           In consideration of the amendments set forth in Section 3(a) and
3(b), promptly following the Effective Date, the Company shall issue to each of
the holders of currently outstanding September 2011 Notes a Warrant to purchase
shares of Common Stock at an exercise price equal to the Conversion Price (as
defined in the 2011 Notes), subject to certain conversion price
adjustments.  Each Warrant shall be exercisable for a number of shares of Common
Stock equal to one hundred percent (100%) of the number of shares of Common
Stock that would be issuable if such holder converted all of the outstanding
principal and interest underlying all of such holder’s September 2011 Notes on
the Effective Date, after giving effect to the transactions contemplated by the
Transaction Documents (as defined in the Securities Purchase Agreement) (without
regard to any restriction on conversion contained herein or in the September
2011 Notes) and otherwise on the terms of such Warrant.
 
5.    Amendment to the April 2012 Notes.
 
 (a)           The Company and the undersigned Holders, representing the
required threshold to amend the provisions of the currently outstanding April
2012 Notes, hereby amend each April 2012 Note to change the Maturity Date (as
defined in the April 2012 Notes), which such amendment shall only take effect on
the Effective Date, of each such April 2012 Note to the date that is two years
from the Effective Date.
 
 (b)           The undersigned Holders, representing the required threshold to
amend the provisions of the currently outstanding April 2012 Notes, hereby
consent to, and acknowledge that, upon the Effective Date, the 2011 Notes will
be senior in all respects, and the payment of the April 2012 Notes shall be
subordinate and subject in right of payment to the prior payment in full of the
2011 Notes.
 
 (c)           In consideration of the amendments set forth in Section 4(a) and
4(b), promptly following the Effective Date, the Company shall issue to each of
the holders of currently outstanding April 2012 Notes a Warrant to purchase
shares of Common Stock at an exercise price equal to the Conversion Price (as
defined in the 2011 Notes), subject to certain conversion price
adjustments.  Each Warrant shall be exercisable for a number of shares of Common
Stock equal to one hundred percent (100%) of the shares of Common Stock that
would be issuable if such holder converted all of the outstanding principal and
interest underlying all of such holder’s April 2012 Notes on the Effective Date,
after giving effect to the transactions contemplated by the Transaction
Documents (as defined in the Securities Purchase Agreement) (without regard to
any restriction on conversion contained herein or in the April 2012 Notes) and
otherwise on the terms of such Warrant.
 
6.    Amendment to the 2010 Notes.  The undersigned Holders, representing the
required threshold to amend the provisions of the currently outstanding 2010
Notes, hereby consent to, and acknowledge that, upon the Effective Date, the
2011 Notes will be senior in all respects, and the payment of the 2010 Notes
shall be subordinate and subject in right of payment to the prior payment in
full of the 2011 Notes.
 
 
4

--------------------------------------------------------------------------------

 
7.    Additional Conversion Limitations of Existing Notes.
 
 (a)           For the purpose of amending the conversion limitation section in
each of the Existing Notes described in this Section 7, (A) The Company and the
undersigned Holders, representing the required threshold to amend the provisions
of the currently outstanding 2010 Notes, September 2011 Notes and April 2012
Notes, hereby agree to amend and restate Section 3.1(c) of each 2010 Note,
Section 3.1(c) of each September 2011 Note and Section 3.1(c) of each April 2012
Note to read in its entirety as provided in the following subsections (i), (ii)
and (iii) and (B) the undersigned Holders of the currently outstanding June 2008
Notes agree to amend such Holders June 2008 Notes to add a new Section 3.1(c) of
each June 2008 Note, which shall read in its entirety as provided in the
following subsections (i), (ii) and (iii):
 
(i)             Each Existing Note shall only be convertible by the Holder on
any day to the extent that such conversion does not exceed the Conversion Cap
during the Limitation Period, as described below.
 
(ii)             “Limitation Period” shall mean the period of time commencing on
the Amendment Date, and ending the date that is the earlier of (i) thirty (30)
days prior to the Maturity Date and (ii) the date the Maker enters into any
agreement with respect to any capital raising transaction or offer to sell to,
issue to or exchange with (or make any other type of distribution to) any third
party or parties, without obtaining written approval by holders of more than
two-thirds in principal amount of the 2011 Notes, including any 2011 Notes that
have been issued by way of payment of interest in kind and the 2011 Notes
potentially issuable upon exercise of the Debt Warrants (for clarity, even if
the Debt Warrants have not been exercised, the underlying Conversion Notes will
still be considered 2011 Notes for this purpose): (x) Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
including convertible debt securities, or (y) any instrument representing
liabilities for borrowed money. During the Limitation Period, the Holder hereby
agrees that such Holder will not convert this note on any day of a Monday
through Sunday calendar week (each a “Conversion Week”) to the extent that,
together with all prior conversions under the Outstanding Notes (excluding the
5x Adjustment) during such Conversion Week, if any, the total principal amount
of the Outstanding Notes (excluding the 5x adjustment) that has been converted
during such Conversion Week (rounded to the nearest $0.01) exceeds the product
of (x) the outstanding principal amount of the Outstanding Notes, multiplied by
(y) the Conversion Cap for such calendar week, as described below.  For purposes
of this calculation, “Outstanding Notes” means all of the outstanding principal
and interest due under the Maker’s convertible promissory notes held by the
Holder as of the Amendment Date and including the Notes after giving effect to
the transactions contemplated by the Securities Purchase Agreement, provided
that the outstanding balance (principal and accrued interest) due under the G
Notes and H Notes shall, solely for this purpose, equal the sum of: (A) five
times the actual principal and interest amount due under such Notes, including
convertible promissory notes that have been issued by way of payment of interest
in kind, plus (B) five times the amount of principal of Notes potentially
issuable upon exercise of the Debt Warrants (for clarity, even if the Debt
Warrants have not been exercised, the underlying Conversion Notes will still be
considered Notes for this purpose) (items (A) and (B) of this sentence shall be
referred to as the “5X Adjustment”).
 
 
5

--------------------------------------------------------------------------------

 
(iii)             In determining the “Conversion Cap” for any Conversion Week,
if the quotient of (A) the VWCP (as adjusted to reflect any stock splits, stock
dividends or similar recapitalizations occurring on or before the Conversion
Date) for the three Trading Days during the previous Monday through Sunday
calendar week ending on the first Trading Day prior to the applicable Conversion
Week, divided by (B) the applicable Conversion Price of this Note on the first
Trading Day of such Conversion Week is: (1) less than one, then the Conversion
Cap shall be 0%; (2) greater than or equal to one and less than two, then the
Conversion Cap shall be 0.05%; (3) greater than or equal to two and less than
three, then the Conversion Cap shall be 0.10%; (4) greater than or equal to
three and less than four, then the Conversion Cap shall be 0.19%; (5) greater
than or equal to four and less than five, then the Conversion Cap shall be
0.28%; (6) greater than or equal to five and less than six, then the Conversion
Cap shall be 0.37%; (7) greater than or equal to six and less than seven, then
the Conversion Cap shall be 0.46%; (8) greater than or equal to seven and less
than eight, then the Conversion Cap shall be 0.55%; (9) greater than or equal to
eight and less than nine, then the Conversion Cap shall be 0.64%; (10) greater
than or equal to nine and less than ten, then the Conversion Cap shall be 0.73%;
(11) greater than or equal to ten and less than eleven, then the Conversion Cap
shall be 0.82%; (12) greater than or equal to eleven and less than twelve, then
the Conversion Cap shall be 1.00%; (13) greater than or equal to twelve and less
than thirteen, then the Conversion Cap shall be 1.50%; (14) greater than or
equal to thirteen and less than fourteen, then the Conversion Cap shall be
2.00%; (15) greater than or equal to fourteen and less than fifteen, then the
Conversion Cap shall be 2.50%; (16) greater than or equal to fifteen and less
than sixteen, then the Conversion Cap shall be 3.00%; (17) greater than or equal
to sixteen and less than seventeen, then the Conversion Cap shall be 3.50%; (18)
greater than or equal to seventeen and less than eighteen, then the Conversion
Cap shall be 4.00%; (19) greater than or equal to eighteen and less than
nineteen, then the Conversion Cap shall be 4.50%; (20) greater than or equal to
nineteen and less than twenty, then the Conversion Cap shall be 5.00%; or (21)
greater than or equal to twenty, then the Conversion Cap shall be 5.50%. By way
of example only: (A) if the Holder is to purchase $1 million principal amount of
2011 Notes upon Closing of the Securities Purchase Agreement and holds $1
million principal amount of Existing Notes, then, as of the Amendment Date, that
Holder’s total outstanding principal of Outstanding Notes would be equal to $11
million (i.e., five times $1 million principal amount of the 2011 Notes (to be
issued) plus five times the $1 million principal amount of underlying the Debt
Warrants (to be issued), plus $1 million principal amount of Existing Notes);
and if the VWCP is then ten times the Conversion Price, then the Holder would be
permitted to convert in that Conversion Week up to $90,200 principal amount of
such holders notes (i.e., 0.82% times $11,000,000); and (B) if the Holder
purchases $0 principal amount of 2011 Notes upon the Closing of the Securities
Purchase Agreement and holds $2 million principal amount of Existing Notes,
then, as of the Amendment Date, that Holder’s total outstanding principal of
Outstanding Notes would be equal to $2 million (i.e., five times $0 principal
amount of the 2011 Notes, plus five times $0 principal amount underlying the
Debt Warrants, plus $2 million principal amount of Existing Notes); and if the
VWCP is then ten times the Conversion Price, then the Holder would be permitted
to convert in that Conversion Week up to $16,400 of such holders notes (i.e.,
0.82% times $2,000,000).  Capitalized terms used in this Section 3.1 and not
defined herein shall have the meanings set forth in the Note Conversion and
Amendment Agreement, dated as of September 2, 2011, by and among Maker and the
parties named on Exhibit A attached thereto.
 
 
6

--------------------------------------------------------------------------------

 
 (b)           Notwithstanding the foregoing, the Conversion Limitation in the
April 2012 Notes shall have no effect prior to September 9, 2011 and the Holders
of April 2012 Notes are able to convert their Notes without limitation during
the period between the Amendment Date and the Effective Date.
 
 (c)           Notwithstanding the foregoing, this Section 7 of the Agreement
will be null and void if the Closing of the Securities Purchase Agreement has
not occurred on or before September 9, 2011.
 
8.      Conversion Price.  The Conversion Price (as defined in the B Note) of
the B Notes, effective as of the Amendment Date, shall be the price obtained by
dividing $1,000 by [   ]1.
 
9.      Outstanding Securities.  Each undersigned Holder represents and warrants
that as of the date hereof, such Holder holds the Company’s securities in the
amounts set forth on such Holder’s signature page hereto.
 
10.   Specific Performance; Consent to Jurisdiction; Venue.
 
 (a)           The Company and the Holders acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof
without the requirement of posting a bond or providing any other security, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
 (b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts of the state of New York.  The Company and each Holder
consent to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 7(b)
shall affect or limit any right to serve process in any other manner permitted
by law.  The Company and the Holders hereby agree that the prevailing party in
any suit, action or proceeding arising out of or relating to this Agreement or
the Existing Notes, shall be entitled to reimbursement for reasonable legal fees
from the non-prevailing party.  The parties hereby waive all rights to a trial
by jury.
 
 
7

--------------------------------------------------------------------------------

 
11.   Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither the Company nor any
Holder make any representation, warranty, covenant or undertaking with respect
to such matters, and they supersede all prior understandings and agreements with
respect to said subject matter, all of which are merged herein.  No provision of
this Agreement may be waived or amended other than by a written instrument
signed by the Company and the Requisite Purchasers (as defined in the Securities
Purchase Agreement); provided that if any of the rights under this Agreement of
any Holder then holding Existing Notes or 2011 Notes are materially diminished
or the obligations under this Agreement of any Holder then holding Existing
Notes or 2011 Notes are materially increased by such waiver or amendment, in
each case in a manner that is not similar in all material respects to the effect
on the rights or obligations of other Holders, then such waiver or amendment
shall not be effective with respect to such adversely affected Holder without
the written consent of such adversely affected Holder.  The Holders acknowledge
that any amendment or waiver effected in accordance with this section shall be
binding upon each Holder (and their permitted assigns) and the Company,
including, without limitation, an amendment or waiver that has an adverse effect
on any or all Holders.  Except as amended herein, the June 2008 Notes, the
September 2011 Notes, the April 2012 Notes and the 2010 Notes shall remain in
full force and effect.
 
12.    Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery, by telecopy, facsimile or electronic
transmission to the address(es) or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:
 


 
If to the Company or its Subsidiaries:
Genta Incorporated

200 Connell Drive
Berkeley Heights, NJ 07922
Attention: Raymond P. Warrell, Jr., M.D.
Telephone No.: (908) 286-9800
Telecopy No.: (908) 286-3966
Email:Warrell@genta.com


with copies to:
Morgan, Lewis & Bockius LLP

502 Carnegie Center
Princeton, NJ 08540
Attention: Emilio Ragosa
Telephone No.: (609) 919-6633
Telecopy No.: (609) 919-6701
Email: eragosa@morganlewis.com
If to any Holder:
At the address of such Holder set forth on Exhibit A to this Agreement, with
copies to Holder’s counsel as set forth on  Exhibit A  or as specified in
writing by such Holder, with a copy to:

 
 
8

--------------------------------------------------------------------------------

 
With a copy to:
Ropes & Gray LLP

Three Embarcadero Center
San Francisco, CA 94111
Attention: Ryan Murr
Telephone No.: (415) 315-6395
Telecopy No.: (415) 315-6365
Email: ryan.murr@ropesgray.com


 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
13.    Waivers.  No waiver by a party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
14.    Headings.  The article, section and subsection headings in this Agreement
are for convenience only and shall not constitute a part of this Agreement for
any other purpose and shall not be deemed to limit or affect any of the
provisions hereof.
 
15.    Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and assigns.  The Holders may
assign the rights under this Agreement without the consent of the Company.
 
16.    No Third Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
 
17.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
18.    Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 
19.    Publicity.  The Company agrees that it will not disclose, and will not
include in any public announcement, the names of the Holders without the consent
of the Holders, which consent shall not be unreasonably withheld or delayed, or
unless and until such disclosure is required by law, rule or applicable
regulation, and then only to the extent of such requirement.  Notwithstanding
the foregoing, the Holders consent to being identified in any filings the
Company makes with the SEC to the extent required by law or the rules and
regulations of the SEC.
 
 
9

--------------------------------------------------------------------------------

 
20.    Severability.  The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
21.    Further Assurances.  From and after the date of this Agreement, upon the
request of the Holders or the Company, the Company and each Holder shall execute
and deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
10

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 
1 Conversion Price to be equal to 10% of the closing stock price on the
Amendment Date.

 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this NOTE CONVERSION AND AMENDMENT
AGREEMENT to be executed as of the Effective Date.
 
 
By:                                                                          
Name:                                                                          Title:           Chairman
and Chief Executive Office
 

 
GENTA INCORPORATED
         
Date
By:
/s/ Raymond P. Warrell, Jr., M.D.     Name:  Raymond P. Warrell, Jr., M.D.    
Title:  Chairman and Chief Executive Office          

 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 

[HOLDER SIGNATURE PAGES TO THE
 
NOTE CONVERSION AND AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Note Conversion and
Amendment Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 
Name of
Holder:                                                                                                                                                       
 
Signature of Authorized Signatory of
Holder:                                                                                                                                      
   
Name of Authorized
Signatory:                                                                                                                  
                         
 
Title of Authorized
Signatory:                                                                                                                         
                    
             
Email Address of
Holder:                                                                   
                                                                                
 
Fax Number of
Holder:                                                                                                                                              
 
Principal Amount of June 2008 Notes Currently
Held:                                                                           
                                                
 
Principal Amount of September 2011 Notes Currently
Held:                                                                                                                                   
 
Principal Amount of April 2012 Notes Currently
Held:                                                                                                                                        
 
Principal Amount of B Notes Currently
Held:                                                                                                                                            
   
Principal Amount of C Notes Currently
Held:                                                                                                                                     
      
 
Principal Amount of D Notes Currently Held: 
                                                                                                                                    
     
 
Principal Amount of E Notes Currently
Held:                                                                                                                                         
   
 


 
Address for Notice of Holder:
 


 


 


 
Address for Delivery of Securities for Holder (if not same as address for
notice):
 
 
 

--------------------------------------------------------------------------------

 











 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
HOLDERS
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF WARRANT
 


 


 

 
 
 

--------------------------------------------------------------------------------

 



 


 


 

 
 
 

--------------------------------------------------------------------------------

 
